NO.V3Ol37

IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAIT

 

STATE OF HAWAFI, Plaintiff-Appellee, v.
GERALD VILLANUEVA, Defendant-Appellant

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
(CR. NO. 96-OO78(2))

ORDER
(By: Foley, J.)

Upon consideration of Defendant-Appellant Gerald

Villanueva's Motion to Issue writ of Habeas Corpus filed on

2010 and Motion to Grant the Common Law writ of Habeas
and the

March 29,
the papers in support,

Corpus filed on March 30,

records and files herein,
IT IS HEREBY ORDERED that the motions are denied.

20lO,

DATED= Hon@lulu, Hawai‘i, April 7, 2010.

On the motion:
Gerald Villanueva, ,. /;>

Defendant-Appellant, pro se. _
Associate Jud e ha
§
1

   

GB`»’N,_X§¢